Title: From George Washington to Elias Boudinot, 14 December 1782
From: Washington, George
To: Boudinot, Elias


                        
                            Dear Sir,
                            Newburgh 14th Decr 1782
                        
                        I recollect subscribing, when I was in Philadelphia last Winter, twenty or twenty five Guineas towards the support of
                            the Children of the late Revd Mr Caldwell. No person has called upon me since for this money—I therefore take the liberty (as the Subscription paper was in your hands) of asking you to whom I am to
                            pay this Sum?
                        Mrs Washington who is now with me, offers her affectionate compliments to Mrs and Miss Boudinot—to which
                            permit me to add those of Dr Sir Yr Most Obedt and Most Hble Servt
                        
                            Go: Washington
                        
                    